Exhibit 10.31

 

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT is made as of the 24th day of
September, 2004, between PROVIDE COMMERCE, INC., a Delaware corporation and
formerly Proflowers, Inc. (the “Company”), and WILLIAM STRAUSS (“Executive”).

 

WHEREAS, the Company and Executive previously entered into an Amended and
Restated Employment Agreement dated February 24, 2003 (the “Prior Agreement”).

 

WHEREAS, the Company and Executive desire to amend certain terms and conditions
set forth in the Prior Agreement, pursuant to this First Amendment to Employment
Agreement (collectively, with the Prior Agreement, the “Agreement”).

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Section 3(b) of the Prior Agreement is amended in its entirety as follows:

 

“(b) Effective beginning with the Company’s 2005 fiscal year, Executive’s annual
performance bonus shall be reviewed and determined annually by the Board, or its
delegated committee, and shall be determined and adjusted at the sole discretion
of the Board or its delegated committee based upon the Company’s financial
performance and achievement of personal objectives.”

 

2. Except as set forth in this First Amendment, the Prior Agreement shall remain
in full force and effect.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

PROVIDE COMMERCE, INC. By:   /S/    JOEL CITRON            

Joel Citron

Chairman of the Board

 

EXECUTIVE     /S/    BILL STRAUSS             William Strauss

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO EMPLOYMENT AGREEMENT]

 

2